297 S.W.3d 136 (2009)
Wayne ROGERS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92392.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Edward Scott Thompson, Jefferson City, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Wayne Rogers appeals from the motion court's Order and Judgment (judgment) denying his Motion to Reinstate Post-Conviction Proceedings, which asked the motion court to reopen his Rule 29.15 Motion to Vacate, Set Aside, or Correct the Judgment or Sentence on the ground that he was effectively abandoned by his private appellate counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is not clearly erroneous. Rule 29.15(k). No error of law appears. Rule 84.16(b)(5). An extended opinion would *137 have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).